GRAY, Justice
(dissenting).
I do not agree with the holding of the majority and will express my views.
Rule 166-A(e), Texas Rules of Civil Procedure, provides that affidavits supporting or opposing motions for summary judgment shall be made on personal knowledge, they shall set forth such facts as would be admissible in evidence and shall affirmatively show that the affiant is competent to testify to the matters stated by him.
In order for one to be entitled to the benefits of the rule all of the provisions thereof must be complied with. Tobin v. Garcia, Tex., 316 S.W.2d 396.
It is the general rule that an affidavit which merely adopts the allegations of the pleadings is not sufficient to support a motion for summary judgment. Duffard v. City of Corpus Christi, Tex.Civ.App., 332 S.W.2d 447, and the authorities there cited. This rule when tested by the provisions of Rule 166-A(e) supra needs no explanation when applied to pleadings which state matters that are opinions and legal conclusions and in the case here the intent of appellee in dealing with the city.
I think it is here proper to determine the issues made by the pleadings of the parties, and first I will notice undisputed matters.
Appellee alleged that he was the owner of the land over which the city claims an easement. The city asserts that it acquired the easement through or from appellee as such owner. Appellee and the city both say that appellee wrote the letter of August 12, 1959 and that afterwards the city moved the bridge to the location and so placed it that in part it rested on appellee’s land. Thus acceptance by the city of ap-pellee’s offer is not a controverted issue. The parties agree that appellee’s land is outside of the corporate limits of the city.
The city’s answer to appellee’s motion for summary judgment was accompanied by affidavits. The affidavit of Hoyle Osborne, the city’s Planning Director, states that his first conversation with appellee concerning the bridge and walkway at Twin Oaks Drive and concerning the location of Twin Oaks Drive and Shoal Creek Boulevard across his proposed subdivision occurred in late October or early November, 1959. He said that on August 11, 1959 he tried to reach appellee by telephone, was unable to reach him, left his telephone number and asked that appellee call him; that he had to leave his office and instructed his assistant, Evelyn Butler, to talk to appel-lee if he called, and said he received the letter from appellee granting the requested way. He said the purpose of his call to appellee was to ask him for a walkway for school children.
Evelyn Butler said:
“Mr. Osborne was called out of the office and while he was out, Mr. Puett returned his call, 'which I received. I recognized Mr. Puett’s voice when he called, and advised him a problem had arisen concerning access for the children attending Gullett School but living east of Shoal Creek and told him that the City would like to have a way across his land from the end of the pavement on Twin Oaks Drive to the end of the pavement on Treadwell Boulevard for a wooden footbridge and passageway for these school children. Mr. Puett stated that he had received a number of calls about this *722matter and upon being advised that he would not have to pay the cost of locating the bridge and walkway he readily assented to grant the way requested. I then requested that Mr. Puett send us a letter granting the way indicated.”
Ed Stevens said:
“Sometime after August 13, 1959, I received a telephone call from Mr. Nelson Puett, Jr., in which he stated that he had been receiving calls concerning a way for school children east of Shoal Creek to reach Gullett School. Mr. Puett requested that I tell the people who inquired that he had given the way across his land from Twin Oaks Drive to Treadwell Boulevard.”
Appellee alleged that he first gave oral permission to the city “to place a footbridge across Shoal Creek at the west end of Twin Oaks Drive to connect with and rest upon Plaintiff’s land in order to provide temporary passage for school children walking to Gullett school * * * ” He alleged that he wrote the letter of August 12, 1959 “confirming said oral permission.” The city asserts the right is a permanent easement. It is thus seen appellee by adopting his pleading states his intent. The city’s offered affidavits deny the oral conversation and do not refer to a “temporary” passage. Such intent is not mentioned in the letter of August 12 nor is it disclosed in any manner other than by his own statements in his petition. In Owens v. Hockett, 151 Tex. 503, 251 S.W.2d 957, 958, the court approvingly quoted from Elliott, Roads and Streets, 2nd Ed., p. 121, Sec. 124, as follows:
“It is essential that the donor should intend to set the land apart for the benefit of the public, for it is held, without contrariety of opinion, that there can be no dedication unless there is present the intent to appropriate the land to the public use. If the intent to dedicate is absent, then there is no valid dedication. The intent which the law means, however, is not a secret one, but is that which is expressed in the visible conduct and open acts of the owner. * * * If the open and known acts are of such a character as to induce the belief that the owner intended to dedicate the' way to public use, and the public and individuals act upon such conduct, proceed as if there had been in fact a dedication, and acquire rights which would be lost if the owner were allowed to reclaim the land, then the law will not permit him to assert that there was no intent to dedicate, no matter what may have been his secret intent.”
The court also quoted from Abbott v. Mills, 3 Vt. 521, 527, 23 Am.Dec. 222, as follows:
“ * * * ‘the act of throwing open the property to the public use, without any other formality, is sufficient to establish the fact of a dedication to the public; and 'if individuals, in consequence of this act, become interested to have it continue so, * * * the owner cannot resume it.”
Appellee’s affidavit then, by adopting his petition, states what his secret intention was and he being an interested party the weight and credibility of his testimony, in any event, presented an issue for the trier of the facts. In 26 C.J.S. Dedication § 48, pp. 516-517, it is said:
“In the absence of substantial evidence of acceptance, the question of dedication is one of law for the trial court. Ordinarily, however, and particularly in cases where the facts are in dispute, the courts have taken the view that the ultimafe question as to whether there has been a dedication in the particular case is not merely one of law but of fact to be submitted to, and passed on by, the jury in cases tried by jury or to be decided by' the court in cases tried by a court without a jury, that is to say, the question of *723intent, as well as the question of thexistence or the fact of dedication, and the acceptance are regarded as questions of fact to be decided by the jury or by the court in cases tried without a jury. Also, it has been held that the sufficiency of the user to constitute acceptance, whether or not the user was adverse, whether a public right of way has been acquired by dedication or by prescription, and whether a municipality was estopped by its past actions to accept a dedication long after its offer are questions of fact for the trier of the facts.”
No particular form of words or conduct by the landowner is required when he intends to set apart land for public use. The law requires only clear words or conduct of the owner from which dedicatory intention of the landowner may be unmistakenly adduced. When intention is disclosed only an act or declaration of acceptance or reliance is necessary to complete the dedication. 19 Tex.Jur.2d p. 191, Sec. 14.
Appellee says that he gave to the city only a permissive and temporary right to use his land and that he could revoke such right at any time. These are issues to be determined from the evidence. Of course permission is an element in determining the character of the use in question here and even if it be said that the right to use ap-pellee’s land was no more than a license appellee’s right to revoke it would in any event depend on the attending circumstances such as the acts done in acceptance of the license and whether from its very nature its use was to be continuous. See: Neches Canal Co. v. Dishman, Tex.Com.App., 44 S.W.2d 955, 27 Tex.Jur. p. 860, Sec. 7. Here the.use of appellee’s land was for school children going to and from Gul-lett School. There can be no question that such use concerns the general public or certainly a portion thereof. In L-M-S Inc. v. Blackwell, 149 Tex. 348, 233 S.W.2d 286, 290, the court said.:
“In 50 C.J., p. 864, § 94, Public Use is defined as follows: .‘In general it may be said that a public use is one which concerns the general public or a portion thereof as distinguished from particular individuals or estates.’ In support of this rule many decisions are cited, including two Texas cases: Keller v. Corpus Christi, 50 Tex. 614, 629, 32 Am.Rep. 613; Leathers v. Craig, Tex.Civ.App., 228 S.W. 995.”
The City of Austin is a home rule city and as such it is authorized by Sec. 3 of Art. 1175, Vernon’s Ann.Civ.St., to hold by gift or otherwise any character of property, and by Section 15 of that article it is authorized to take, by condemnation, property within or without the city limits for, among other purposes, streets, alleys, highways and boulevards.
The charter of the city provides:
“Section 3. General Powers. The city shall have all the powers granted to cities by the Constitution and the laws of the State of Texas, together with all the implied powers necessary to carry into execution such granted powers. * * * The city * * * may acquire property within or without its corporate limits for any municipal purposes in fee simple, or in any lesser interests or estate by purchase, gift, devise, lease or condemnation * * *_»
In his brief appellee says:
“The position of Puett in this case may be stated very simply. First, the letter of August 12, 1959, to the City Planning Director was intended to and did have the effect only of extending to the City a limited permissive use, subject to withdrawal at Puett’s option, and as to these facts there is no issue, only a question of law. Second, even if the letter of August 12, 1959, could amount to grant of an easement, the City was without authority to accept it because the land is outside the city limits and acceptance by the City would be ultra vires, and as to the facts sup*724porting this view there is no issue between the parties, only a question of law.”
Above it is shown that issues of facts are presented and that the city has authority to acquire property outside of its corporate limits.
It is my opinion that the rules announced in Gulbenkian v. Penn, 151 Tex. 412, 252 S.W.2d 929, as to granting summary judgments are clearly violated by the trial court’s judgment.
I would reverse the judgment appealed from and remand the cause for a trial on its merits.